DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application 2010/0236882 to Uchiyama.
Re: claim 1.  Uchiyama shows in figures 1 and 2 a shock absorber comprising:
a cylinder 12;


cylinder into an extension side or bottom chamber and a compression side or top chamber;

a piston rod 22, 41 that is inserted into the cylinder as described in paragraph [0033] to be movable in an axial direction and is connected to the piston;

an annular rod guide 24 and the structure immediately surrounding element 24 that is mounted on one end or a top end of the cylinder 12 in the axial direction and slidably supports the piston rod 2;

a passage 48 that is open from a side of the piston rod and causes the extension side
chamber and the compression side chamber to communicate with each other as shown;
a shutter 71 that is mounted on an outer circumference of the piston rod 22, 41 to be movable in the axial direction and opens or closes the passage as shown in figures 2 and 3; and

an elastic member 32 that connects the shutter 71 and the rod guide via intervening elements as shown in figure 1.
Re: claim 5.  Uchiyama shows in figures 1-3 the limitation of the shock absorber comprising a valve body 47a that is inserted in to the passage and changes a flow passage area of the passage, and an adjuster 46 that drives the valve body via a control rod 47 inserted into the piston rod 22, 41.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP-200554924 (JP’924) in view of Uchiyama.
Re: claim 1.  JP’924 shows in figures 1 and 2 a shock absorber comprising:
a cylinder 1;

a piston 3 that is slidably inserted into the cylinder and divides an inside of the
cylinder into an extension side chamber R1 and a compression side chamber R2;

a piston rod 2 that is inserted into the cylinder to be movable in an axial direction and
is connected to the piston;



a passage, as labeled, that is open from a side of the piston rod and causes the extension side
chamber and the compression side chamber to communicate with each other as shown;




See Next Page.
[AltContent: textbox (Valve body)][AltContent: arrow][AltContent: textbox (Passage )][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    702
    363
    media_image1.png
    Greyscale



a shutter 11a that is mounted on an outer circumference of the piston rod to be positioned in the axial direction and opens or closes the passage; and


	Uchiyama teaches in figures 1-3 the use of a shock absorber including a shutter 71 that is mounted on an outer circumference of the piston rod 22,41  to be movable in the axial direction and opens or closes a passage 48.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the shutter of JP’924 to have been movable, in view of the teachings of Uchiyama, in order to provide a means of enabling closure of the passage prior to reaching a set extension position of the piston rod to adjust the initiation of damping depending on the particular application.
	Re: claim 5.  JP’924, as modified, teaches in figures 1 and 2 of JP’924 the limitation of the shock absorber comprising a valve body, as labeled, that is inserted in to the passage and changes a flow passage area of the passage, and an adjuster or driving means described in paragraph [0016] of the English translation of JP’924 that drives the valve body via a control rod 6 inserted into the piston rod 2.
 Allowable Subject Matter
Claims 2-4 and 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patents 6622831 to Roper teaches the use of a passage in a piston rod with a shutter to selectively open and close the passage, 5190126 to Curnutt .


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114. The examiner can normally be reached Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





mmb
January 1, 2022
/MELODY M BURCH/Primary Examiner, Art Unit 3657